Citation Nr: 1441639	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this issue in July 2011 and December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the Board's December 2013 remand, the AOJ was directed to obtain an addendum opinion on the etiology of the Veteran's low back disability.  The examiner was specifically directed to address the Veteran's complaints of continuous low back pain since service.  The examiner failed to address these lay assertions.  Rather, he relied on a lack of documented medical treatment to substantiate his negative nexus opinion.  In light of this deficiency, the claim must be remanded for another addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, there is some indication that there may be outstanding private treatment records that are relevant to the Veteran's low back claim.  Notably, VA treatment records indicate that the Veteran receives treatment from a private neurologist for his low back and may have had an MRI.  See VA treatment records, September 2012, October 2012.  No such private records have been sought or obtained.  On remand, the Veteran should be invited to submit a release of information for these and any other relevant treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide an signed release of information (VA Form 21-4142) for treatment records from his private neurologist and any other facility where he has received treatment for his low back disability during the appeals period.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

2.  Thereafter, the AOJ shall obtain an addendum opinion from the March 2014 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should review any newly obtained evidence and state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability had its onset in service or is otherwise etiologically related to his active service.  The examiner must specifically address the Veteran's contentions of continuous low back pain since service and opine whether it is at least as likely as not that these symptoms were the onset of his current low back arthritis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

